Exhibit 10.4
SWING LOAN NOTE

      $75,000,000   July  ____, 2011

FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION, a
national banking association (“Bank”) the principal amount of SEVENTY-FIVE
MILLION AND NO/100 DOLLARS ($75,000,000), or such lesser or greater aggregate
amount of Swing Loans as may be made and outstanding pursuant to Bank’s Swing
Loan Commitment under the Credit Agreement hereinafter described, payable as
hereinafter set forth. Borrower promises to pay interest on the principal amount
hereof remaining unpaid from time to time from the date hereof until the date of
payment in full, payable as hereinafter set forth.
Reference is made to the Unsecured Credit Agreement of even date herewith among
Borrower, Administrative Agent and the Banks (as it may have been or may
hereafter be amended, amended and restated, modified, supplemented or renewed
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings
ascribed to those terms in the Credit Agreement. This is the Swing Loan Note
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Credit Agreement and in any event on the Maturity
Date (which shall be July  ____, 2015, subject to extension as provided in
Section 2.10 of the Credit Agreement).
Interest shall be payable on the outstanding daily unpaid principal amount of
each Swing Loan outstanding hereunder from the date such Swing Loan was made
until payment in full, and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after default and before
and after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent’s office located in Cleveland, Ohio, for the account of Bank, in lawful
money of the United States of America and in immediately available funds not
later than 2:00 p.m., Cleveland time, on the day of payment (which must be a
Banking Day). All payments received after 2:00 p.m., Cleveland time, on any
Banking Day, shall be deemed received on the next succeeding Banking Day. Bank
shall keep a record of Swing Loans made by it and payments of principal with
respect to this Note, and such record shall be presumptive evidence of the
principal amount owing under this Note, absent manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.

 

 



--------------------------------------------------------------------------------



 



Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
This Note shall be delivered to and accepted by Bank in the State of New York,
and shall be governed by, and construed and enforced in accordance with, the
internal Laws thereof without regard to the choice of law provisions thereof.

            “Borrower”:

BIOMED REALTY, L.P., a Maryland limited partnership
      By:   BioMed Realty Trust, Inc., its sole general Partner            
By:           Name:           Title:      

 

 